SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): December 9, 2010 Palomar Medical Technologies, Inc. (Exact Name of Registrant as Specified in Charter) Delaware (State or other jurisdic- tion of incorporation) 0-22340 (Commission File Number) 04-3128178 (IRS Employer Identification Number) 15 Network Drive, Burlington, Massachusetts 01803 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (781) 993-2300 ITEM 1.01 ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT On December9, 2010, Palomar Medical Technologies, Inc. (the “Company”), a Delaware corporation, The Procter & Gamble Company (NYSE: PG), and its wholly-owned subsidiary, The Gillette Company entered into an Amendment to the License Agreement dated February 29, 2008. The Company’s press release announcing this amendment is entitled “Palomar and P&G Amend License Agreement to Support Successful Product Launch” and is filed as Exhibit 99.1 to this Current Report on Form 8-K. The description above is qualified in its entirety by reference to the Amendment to the License Agreement, a copy of which is attached to this Current Report on Form 8-K as Exhibit 10.1* and the License Agreement, a copy of which is attached as Exhibit 10.1* to a Current Report on Form 8-K filed March 3, 2008, both of which are incorporated herein by reference. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS (c)Exhibits Number Title 10.1* Amendment #1 to License Agreement, Dated December 9, 2010, between Palomar Medical Technologies, Inc., The Procter & Gamble Company and The Gillette Company. 99.1 Press Release issued by Palomar Medical Technologies, Inc. on December 9, 2010 *Filed under application for confidential treatment.    SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. PALOMAR MEDICAL TECHNOLOGIES, INC. By: /s/ Joseph P. Caruso ————— Chief Executive Officer and President Date:December 9,2010 EXHIBIT INDEX Number Title 10.1* Amendment #1 to License Agreement, Dated December 9, 2010, between Palomar Medical Technologies, Inc., The Procter & Gamble Company and The Gillette Company. 99.1 Press Release issued by Palomar Medical Technologies, Inc. on December 9, 2010 *Filed under application for confidential treatment.
